USCA11 Case: 20-12421    Date Filed: 03/02/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12421
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:15-cr-60330-WPD-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MARLON EASON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (March 2, 2021)



Before JILL PRYOR, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12421       Date Filed: 03/02/2021    Page: 2 of 9



      Marlon Eason appeals his sentence of 175 months’ imprisonment for Hobbs

Act robbery, 18 U.S.C. § 1951(a), which was reimposed at his resentencing.

Eason’s original 175-month sentence was vacated after he successfully challenged

his designation as a career offender. Eason argues that the district court abused its

discretion on remand by varying upward from his new guidelines range and

reimposing the same sentence. He asserts that the district court did not adequately

explain the sentence and improperly relied on his criminal history in imposing an

upward variance. After careful consideration, we affirm.

                                I.    BACKGROUND

      Marlon Eason pled guilty to one count of Hobbs Act robbery. Eason had

several prior convictions, all in Florida, including convictions for strong arm

robbery, attempted strong arm robbery, and resisting an officer with violence.

Prior to his original sentencing, a probation officer classified Eason as a career

offender based in part on the conclusion that his Hobbs Act robbery was a crime of

violence. Eason objected; the district court overruled the objection and sentenced

him as a career offender. He received a sentence of 175 months’ imprisonment.

Eason appealed his sentence. We held that the district court erred in sentencing

him as a career offender because Hobbs Act robbery did not qualify as a crime of

violence. United States v. Eason, 953 F.3d 1184, 1195–96 (11th Cir. 2020). The

sentence was vacated, and the case was remanded for resentencing. Id.


                                           2
            USCA11 Case: 20-12421            Date Filed: 03/02/2021      Page: 3 of 9



      At Eason’s resentencing, the district court asked if either party wanted to

request an updated presentence investigation report. Both parties declined but

noted that Eason had been convicted of two non-violent crimes since his original

sentencing. The district court calculated Eason’s new offense level as 22 and his

criminal history category as VI, which resulted in a sentencing range of 84 to 105

months. The government requested an upward variance to 175 months because of

Eason’s criminal history, the nature of his offense, and his likelihood of recidivism,

and the need to promote respect for the rule of law. Eason asked for a sentence

within the guidelines range, noting that he was no longer a career offender and

arguing he was less culpable than his coconspirator, who had received 180 months’

imprisonment. Eason also maintained that his personal background, including that

his 10-year-old son was killed in a drive by shooting right before the crime,

mitigated the seriousness of his offense.

      The district court then examined the record from Eason’s previous

sentencing hearing. It noted that most of the mitigating and aggravating factors

remained the same, save the fact that Eason now had two additional criminal

convictions. It went on to discuss Eason’s criminal history, stating that “there is

just a pattern of Mr. Eason taking things that aren’t his; and when he’s caught, not

cooperating.” Doc. 146 at 11.1 The district court acknowledged that Eason was no

      1
          “Doc.” numbers refer to the district court’s docket entries.

                                                  3
            USCA11 Case: 20-12421           Date Filed: 03/02/2021        Page: 4 of 9



longer a career offender but stated that it could “disagree with the sentencing

guidelines [about] . . . whether or not someone is a recidivist.” Id. at 12. It then

sentenced Eason to 175 months’ imprisonment—the same as his previous sentence.

In levying the sentence, the district court noted that it had “taken into account the

lower sentences that some of the codefendants got.” Id. at 13–14.

       Eason objected, arguing that the sentence was unreasonable because the

district court “failed to consider all of the 3553(a) factors” and focused too heavily

on “the first factor regarding the nature and circumstance of the offense and history

and characteristics of the defendant.” 2 Id. at 15. The district court overruled the

objection, finding that “an upward variance [was] necessary to promote respect for

the law, act as a deterrent, and to stop Mr. Eason from stealing from people and

then fleeing from the police in a dangerous manner.” Id. at 15–16. The district

court followed the hearing with an order in which it further explained its reasoning

for the upward variance. In the order, the court stated that, among other things, the




       2
          Under § 3553(a), the district court is required to impose a sentence “sufficient, but not
greater than necessary, to comply with the purposes” of the statute. These purposes include the
need to: reflect the seriousness of the offense, promote respect for the law, provide just
punishment, deter criminal conduct, protect the public from the defendant’s future criminal
conduct, and effectively provide the defendant with educational or vocational training, medical
care, or other correctional treatment. 18 U.S.C. § 3553(a)(2). The court must also consider the
nature and circumstances of the offense, the history and characteristics of the defendant, the
kinds of sentences available, the applicable guidelines range, the pertinent policy statements of
the Sentencing Commission, the need to avoid unwarranted sentencing disparities, and the need
to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).
                                                 4
           USCA11 Case: 20-12421       Date Filed: 03/02/2021    Page: 5 of 9



nature and circumstances of this conviction and Eason’s other convictions, as well

as the need for deterrence, “warrant[ed] the extent of the variance.” Doc. 137 at 1.

        This is Eason’s appeal.

                           II.    STANDARD OF REVIEW

        “To be upheld on appeal, a sentence must be both procedurally and

substantively reasonable.” United States v. Rodriguez, 628 F.3d 1258, 1264 (11th

Cir. 2010). We review the reasonableness of a sentence under a deferential abuse

of discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). “A district

court abuses its discretion when it: (1) fails to afford consideration to

relevant factors that were due significant weight, (2) gives significant weight to an

improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc) (internal quotation marks omitted). The party challenging the

sentence bears the burden of showing it is unreasonable. United States v. Tome,

611 F.3d 1371, 1378 (11th Cir. 2010).

                                  III. DISCUSSION

        On appeal, Eason argues that the district court abused its discretion because

it did not sufficiently explain its reasoning for varying upward, and it failed to

adequately consider all of the § 3553(a) factors. We address these arguments in

turn.


                                           5
            USCA11 Case: 20-12421       Date Filed: 03/02/2021   Page: 6 of 9



         Eason’s argument that the district court did not provide sufficient

justification for its upward variance sounds in procedural reasonableness. A

district court commits a significant procedural error if it fails “to adequately

explain the chosen sentence—including an explanation for any deviation from the

Guidelines range.” Gall, 552 U.S. at 51. The district court must give an

explanation that is sufficient to allow for “meaningful appellate review.” Id. at 50.

         Here, the district court adequately explained its reasons for varying upward.

It stated that it had considered Eason’s troubled past, as well as his son’s tragic

death, but believed that Eason’s criminal record, as well as the seriousness of this

offense, outweighed those mitigating circumstances. The court also noted that it

had taken into account the sentences given to Eason’s coconspirators and the need

to provide adequate deterrence, promote the respect for the rule of law, and protect

the public and police from future crimes. Because the district court’s explanation

is sufficient to allow for meaningful appellate review, there was no procedural

error.

         Eason’s argument that the district court did not properly consider the

§ 3553(a) factors sounds in substantive reasonableness. When reviewing a

sentence for substantive reasonableness, we examine the totality of the

circumstances, including “whether the statutory factors in § 3553(a) support the

sentence in question.” United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.


                                            6
            USCA11 Case: 20-12421           Date Filed: 03/02/2021        Page: 7 of 9



2008). “We will not second guess the weight (or lack thereof), that [a district

court] accorded to a given factor under § 3553(a) as long as the sentence is

reasonable, in light of all the circumstances presented.” United States v. Snipes,

611 F.3d 855, 872 (11th Cir. 2010) (internal quotation marks omitted) (alterations

adopted). We may vacate a sentence only if we firmly believe that the district

court “committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” Irey, 612 F.3d at 1190 (internal quotation marks omitted).

We may not set aside a sentence “merely because we would have decided that

another one is more appropriate.” Id. at 1191.

       Eason argues that, in weighing the § 3553(a) factors, the district court placed

too much weight on one factor—his history and characteristics—and failed to give

meaningful consideration to the others. 3 We agree with Eason that “a district

court’s unjustified reliance on any one § 3553(a) factor” may be indicative of an

unreasonable sentence. United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir.

2006) (internal quotation marks omitted) (alteration adopted). But “[d]istrict

courts have broad leeway in deciding how much weight to give to prior crimes the


       3
          As part of his argument that the district court improperly relied on his previous criminal
history, Eason maintains that the district court ignored our ruling that he was no longer a career
offender. This is inaccurate. The district court acknowledged that Eason was no longer a career
offender and recalculated his guidelines score accordingly. The court then based its sentence on
Eason’s criminal history and other § 3553(a) factors, rather than whether he was a career
offender as defined by the Sentencing Guidelines.
                                                 7
          USCA11 Case: 20-12421       Date Filed: 03/02/2021    Page: 8 of 9



defendant has committed.” United States v. Rosales-Bruno, 789 F.3d 1249, 1261

(11th Cir. 2015). Eason maintains that the district court’s reliance on his criminal

history was unreasonable because it “had already been appropriately accounted for

in the calculation of the advisory guidelines.” Appellant’s Br. at 12. However,

“[p]lacing substantial weight on a defendant’s criminal record is entirely consistent

with § 3553(a) because five of the factors it requires a court to consider are related

to criminal history.” Rosales-Bruno, at 1263; see also United States v. Early,

686 F.3d 1219, 1223 (11th Cir. 2012) (concluding that it was not an error of

judgment to give “great weight” to the defendant’s “substantial criminal history”).

      We cannot say that the district court unjustifiably relied on one factor here.

True, in imposing an upward variance, the district court gave great weight to

Eason’s criminal history. Although Eason’s asserts that the district court’s focus

on his criminal history means that it gave weight to only one § 3553(a) factor—his

history and circumstances—his criminal history was relevant to other § 3553(a)

factors including the need to: promote respect for the law, provide adequate

deterrence, and protect the public. See 18 U.S.C. § 3553(a)(2)(A)–(C). Indeed, the

record shows that the district court expressly considered each of these § 3553(a)

factors when it imposed the upward variance. In addition, the court imposed a

sentence that was below the statutory maximum of 20 years, which is indicative of

reasonableness. United States v. Valnor, 451 F.3d 744, 751–52 (11th Cir. 2006).


                                          8
          USCA11 Case: 20-12421      Date Filed: 03/02/2021   Page: 9 of 9



Eason’s 175-month sentence was within the bounds of the district court’s

substantial sentencing discretion and thus reasonable. See Gall, 552 U.S. at 51.

                                IV. CONCLUSION

         For the foregoing reasons, we affirm Eason’s sentence.

      AFFIRMED.




                                         9